Citation Nr: 1632443	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-21 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970. 
  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). The Veteran testified before the Board that he received annual hearing examinations during his employment with the Department of Defense.  Also, his file contains an August 2010 letter from the Department of Labor denying a claim for workers' compensation benefits due to hearing loss, but none of the evidence developed in connection with that claim is in the file.  Because these records are not associated with the file, a remand is necessary to obtain these records.  Moreover, in light of conflicting medical evidence associated with the record, these records are important to assist in determining whether the Veteran's hearing loss is related to service. 





Accordingly, the case is REMANDED for the following action:

1. Contact the Department of Defense and request the Veteran's employment records from 1980 to 2010 that are related to his hearing loss and tinnitus claims, including his annual audiological examination results.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.

2. Contact the Department of Labor and request the records developed in connection with the Veteran's claim under the Federal Employees' Compensation Act  in 2010.  If the records are not available, or the search for any such records otherwise yields negative results, that fact must be clearly documented in the claims file.

3. If any of the above records are obtained, the RO should consider whether the additional evidence warrants seeking an addendum VA opinion and/or examination as to the relationship between the Veteran's hearing loss and tinnitus and his military service.

4. After completion of the above, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







